



Exhibit 10.28
LOWE’S COMPANIES, INC.
2006 LONG TERM INCENTIVE PLAN
As Amended and Restated Effective February 4, 2017






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I INTRODUCTION AND PURPOSE
1


 
 
Article II DEFINITIONS
1


 
 
Article III ADMINISTRATION
5


 
 
 
 
 
Section 3.1
Committee Authority
5


 
Section 3.2
Delegation of Authority
6


 
Section 3.3
Indemnification
6


 
 
 
 
Article IV ELIGIBILITY
6


 
 
Article V STOCK SUBJECT TO PLAN; AWARD LIMITATIONS
7


 
 
 
 
 
Section 5.1
Sources of Shares Issued
7


 
Section 5.2
Aggregate Limit
7


 
Section 5.3
Awards Made and Plan Terms in Effect Prior to the Effective Date
7


 
Section 5.4
Share Counting
7


 
Section 5.5
Award Limitations—Employees
7


 
Section 5.6
Award Limitations—Nonemployee Directors
8


 
 
 
 
Article VI OPTIONS
8


 
 
 
 
 
Section 6.1
Award
8


 
Section 6.2
Option Price
8


 
Section 6.3
Maximum Option Period
8


 
Section 6.4
Ten Percent Shareholders
8


 
Section 6.5
Limit for Incentive Stock Options
8


 
Section 6.6
Exercise
8


 
Section 6.7
Payment
9


 
Section 6.8
Disposition of Stock
9


 
 
 
 
Article VII SARS
9


 
 
 
 
 
Section 7.1
Award
9


 
Section 7.2
Initial Value
9


 
Section 7.3
Maximum SAR Period
9


 
Section 7.4
Exercise
9


 
Section 7.5
Settlement
10


 
 
 
 
Article VIII STOCK AWARDS
10


 
 
 
 
 
Section 8.1
Award
10


 
Section 8.2
Vesting
10


 
Section 8.3
Performance Objectives
10


 
Section 8.4
Shareholder Rights
10


 
 
 
 
Article IX PERFORMANCE SHARE AWARDS
11


 
 
 
 
 
Section 9.1
Award
11


 
Section 9.2
Earning the Award
11


 
Section 9.3
Payment
12







--------------------------------------------------------------------------------







Article X PROVISIONS APPLICABLE TO AWARDS GENERALLY
12


 
 
 
 
 
Section 10.1
Recoupment of Awards
12


 
Section 10.2
Limits on Transfer
12


 
Section 10.3
Share Certificates
12


 
Section 10.4
Acceleration upon a Change in Control
12


 
Section 10.5
Acceleration for Other Reasons
12


 
Section 10.6
Effect of Acceleration
13


 
Section 10.7
Termination of Employment
13


 
Section 10.8
Form of Payment for Awards
13


 
 
 
 
Article XI ADJUSTMENT UPON CHANGE IN COMMON STOCK
13


 
 
Article XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
14


 
 
Article XIII GENERAL PROVISIONS
14


 
 
 
 
 
Section 13.1
Effect on Employment and Service
14


 
Section 13.2
Unfunded Plan
14


 
Section 13.3
Rules of Construction
15


 
Section 13.4
No Rights to Awards
15


 
Section 13.5
No Shareholder Rights
15


 
Section 13.6
Withholding
15


 
Section 13.7
Foreign Employees
15


 
Section 13.8
Severability
15


 
Section 13.9
Compliance with Code Section 409A
15


 
Section 13.10
Governing Law
16


 
 
 
 
Article XIV AMENDMENT, MODIFICATION, AND TERMINATION
16


 
 
 
 
 
Section 14.1
Amendment, Modification, and Termination
16


 
Section 14.2
Awards Previously Granted
16


 
Section 14.3
Compliance with Code Section 409A
16


 
 
 
 
Article XV PRE-2008 MANDATORY DEFERRAL OF STOCK AWARDS
17


 
 
 
 
 
Section 15.1
Deferred Stock Benefits
17


 
Section 15.2
Dividends
17


 
Section 15.3
Distributions
17


 
Section 15.4
Beneficiaries
17


 
Section 15.5
Termination of Mandatory Deferrals
18


 
 
 
 
Article XVI DURATION OF PLAN
18









ii

--------------------------------------------------------------------------------






LOWE’S COMPANIES, INC.
2006 LONG TERM INCENTIVE PLAN
As Amended and Restated Effective February 4, 2017
Article I
INTRODUCTION AND PURPOSE
Lowe’s Companies, Inc. maintains the Lowe’s Companies, Inc. 2006 Incentive Plan
under which the Company may make equity awards to non-employee directors and
employees who contribute significantly to the profits or growth of the Company.
Effective as of February 4, 2017, the Plan is amended and restated as set forth
in this instrument to include certain design changes consistent with changes in
applicable law and regulations and the general economic and business environment
since the Plan was last amended and restated in 2014.
Article II
DEFINITIONS
Section 2.1    Administrator means the Committee and any delegate of the
Committee that is appointed in accordance with Section 3.2.
Section 2.2    Agreement means an agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of a Stock Award, an award of Performance Shares, an Option or a
SAR granted to such Participant. An Agreement may be in electronic form, may be
limited to a notation on the books and records of the Company and, with the
approval of the Administrator, need not be signed by a representative of the
Company or a Participant
Section 2.3    Board means the Board of Directors of the Company.
Section 2.4    Cause as a reason for a Participant’s termination of employment
as an employee shall have the meaning assigned such term in the employment
agreement, if any, between such Participant and the Company or a Subsidiary;
provided, however, that if there is no such employment agreement in which such
term is defined, “Cause” shall mean (i) the Participant’s willful and continued
failure to perform his or her duties with the Company or a Subsidiary (other
than any such failure resulting from incapacity due to physical or mental
illness, and specifically excluding any failure by the Participant, after
reasonable efforts, to meet performance expectations), after a written demand
for performance is delivered to the Participant by his or her supervisor which
specifically identifies the manner in which the Company or a Subsidiary believes
that the Participant has not substantially performed his or her duties and the
Participant’s failure to cure such failure, if curable, within 10 days after
such written demand is delivered to the Participant or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company. For purposes of this provision, no
act or failure to act, on the part of the Participant, shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that his or her action or omission was in the
best interests of the Company.
Section 2.5    Change in Control means the occurrence of any one of the
following events:
(i)    individuals who constitute the Board as of the Effective Date (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any


1

--------------------------------------------------------------------------------





person becoming a director after the Effective Date and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest (as described in Rule 14a-11 under the Exchange Act (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Section 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director;
(ii)    any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) an acquisition directly by
or from the Company or any Subsidiary; (B) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (C) an acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii)); or
(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not a Subsidiary of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
60% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than (x) the Company, (y) any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, or (z) a person who immediately prior to the Reorganization
or Sale was the beneficial owner of 25% or more of the outstanding Company
Voting Securities) is the beneficial owner, directly or indirectly, of 25% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”).


2

--------------------------------------------------------------------------------





Section 2.6    Code means the Internal Revenue Code of 1986, and any amendments
thereto.
Section 2.7    Committee means:
(i)    the Compensation Committee of the Board, with respect to awards under the
Plan to Participants who are not Nonemployee Directors and the administration of
such awards; and
(ii)    the Executive Committee of the Board, with respect to awards under the
Plan to Nonemployee Directors and the administration of such awards.
Notwithstanding the foregoing, at the discretion of the Board from time to time,
the Plan may be administered by the Board. During any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section) shall include the Board. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board.
Section 2.8    Common Stock means the common stock of the Company.
Section 2.9    Company means Lowe’s Companies, Inc., a North Carolina
corporation.
Section 2.10    Corresponding SAR means a SAR that is granted in relation to a
particular Option and that can be exercised only upon the surrender to the
Company, unexercised, of that portion of the Option to which the SAR relates.
Section 2.11    Covered Employee means a Participant who is, or is determined by
the Administrator to be likely to become, a “covered employee” within the
meaning of Section 162(m) of the Code (or any successor provision).
Section 2.12    Deferred Stock Account means that bookkeeping record established
for each Participant who earns a Deferred Stock Benefit. A Deferred Stock
Account is established only for purposes of measuring a Deferred Stock Benefit
and not to segregate assets or to identify assets that may or must be used to
satisfy a Deferred Stock Benefit. A Deferred Stock Account will be credited with
the Deferred Stock Benefits attributable to forfeited Stock Awards and awards of
Performance Shares in accordance with Article XV.
Section 2.13    Deferred Stock Benefit means the deferred benefit earned by a
Participant in accordance with Section 15.1 that results in payments governed by
Section 15.3.
Section 2.14    Disability of a Participant means a mental or physical
disability that qualifies as a disability under (i) the Social Security Act as
evidenced by the issuance of a determination by the Social Security
Administration while the Participant is employed that the Participant is
disabled or (ii) the long-term disability plan sponsored by the Company or a
Subsidiary in which the Participant participates as evidenced by the issuance of
a determination by the claims administrator for such plan while the Participant
is employed that the Participant is disabled. Notwithstanding the foregoing,
with respect to a Participant who is a Nonemployee Director and with respect to
an Incentive Stock Option, Disability shall mean “permanent and total
disability” as defined in Section 22(e)(3) of the Code.
Section 2.15    Effective Date of the amended and restated Plan set forth in
this instrument means February 4, 2017.


3

--------------------------------------------------------------------------------





Section 2.16    Exchange Act means the Securities Exchange Act of 1934, as
amended and as in effect on the date of this Agreement.
Section 2.17    Fair Market Value means, on any given date, the closing price of
a share of Common Stock as reported on the New York Stock Exchange composite
tape on such date, or if the Common Stock was not traded on the New York Stock
Exchange on such day, then on the next preceding day that the Common Stock was
traded on such exchange, all as reported by such source as the Administrator may
select.
Section 2.18    Fiscal Year means the Company’s fiscal year.
Section 2.19    Good Reason for a Participant’s termination of employment with
the Company or a Subsidiary following a Change in Control shall have the meaning
assigned such term in the employment agreement, if any, between such Participant
and the Company or a Subsidiary; provided, however, if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Company or a Subsidiary without the consent of the
Participant (in each case, other than an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company or a
Subsidiary within 10 days after receipt of notice thereof given by the
Participant): (i) diminution of the Participant’s position, authority, title,
reporting requirements, duties, or responsibilities as in effect on the date
immediately prior to the Change in Control, (ii) a reduction by the Company or a
Subsidiary in the Participant’s base salary as in effect on the date immediately
prior to the Change in Control, or (iii) the Company’s requiring the
Participant, without his or her consent, to be based at any office or location
more than 35 miles from the office or location at which the Participant was
based on the date immediately prior to the Change in Control, or to travel on
Company business to a substantially greater extent than required immediately
prior to the Change in Control.
Section 2.20    Initial Value means, with respect to a SAR, the value the
Administrator assigns to the SAR on the date SAR is granted.
Section 2.21    Incentive Stock Option means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
An Incentive Stock Option may not be granted to a Nonemployee Director.
Section 2.22    Nonemployee Director means a member of the Board who is not an
employee of the Company or a Subsidiary.
Section 2.23    Non-Qualified Stock Option means an Option that is not an
Incentive Stock Option.
Section 2.24    Option means a stock option that entitles the holder to purchase
from the Company a stated number of shares of Common Stock at the price set
forth in an Agreement. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.
Section 2.25    Participant means (i) an employee of the Company or a Subsidiary
who satisfies the requirements of Article IV and who is selected by the
Administrator to receive a Stock Award, an award of Performance Shares, an
Option or a SAR or a combination thereof, or who is entitled to a Deferred Stock
Benefit or (ii) a Nonemployee Director who receives an award under the Plan.
Section 2.26    Performance Shares means an award, in the amount determined by
the Administrator and specified in an Agreement, stated with reference to a
specified number of shares of Common Stock, that in accordance with the terms of
an Agreement entitles the holder to receive a payment for each specified share
equal to the Fair Market Value of Common Stock on the date of payment.


4

--------------------------------------------------------------------------------





Section 2.27    Plan means the Lowe’s Companies, Inc. 2006 Long Term Incentive
Plan, as set forth herein and as amended from time to time.
Section 2.28    Retirement of a Participant who is not a Nonemployee Director
shall have the meaning assigned such term in the Agreement, provided, however,
if such term is not defined in the Agreement, Retirement means the Participant’s
voluntary termination of employment on or after the later of (i) 90 days after
the Participant has provided written notice to the Company’s Secretary of his or
her decision to retire, or (ii) the Participant’s attainment of age 60. The term
“Retirement” shall in no event include a termination of the Participant’s
employment by the Company or a Subsidiary for Cause. Retirement of a Nonemployee
Director means the Nonemployee Director’s voluntary termination of service as a
member of the Board on or after the latest of (i) 90 days after the Nonemployee
Director has provided written notice to the Company’s Secretary of the
Nonemployee Director’s decision to retire, (ii) the Nonemployee Director’s
attainment of age 60, and (iii) with respect to a particular award under the
Plan, the date that is six months after the award date on which such award was
granted. Notwithstanding the foregoing, the Administrator shall have the
discretionary power and authority to adopt an alternative definition of
Retirement for purposes of any award made under the Plan so long as such
alternative definition is set forth in the Agreement for such award.
Section 2.29    SAR means a stock appreciation right that in accordance with the
terms of an Agreement entitles the holder to receive, with respect to each share
of Common Stock encompassed by the exercise of such SAR, the excess of the Fair
Market Value on the date of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.
Section 2.30    Stock Award means Common Stock or units representing Common
Stock awarded to a Participant under Article VIII.
Section 2.31    Subsidiary means a corporation, company or other entity in which
the Company has a direct or indirect ownership or other equity interest,
provided, however, with respect to an Incentive Stock Option, Subsidiary shall
have the meaning set forth in Section 424(f) of the Code.
Article III
ADMINISTRATION
Section 3.1    Committee Authority. The Plan shall be administered by the
Administrator. The Administrator shall have the sole authority to grant Stock
Awards, Performance Shares, Options and SARs upon such terms (not inconsistent
with the provisions of the Plan) as the Administrator may consider appropriate.
Such terms may include conditions (in addition to those contained in the Plan)
on the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award or an award of Performance
Shares. Notwithstanding any such conditions, pursuant to Article X, the
Administrator may, in its discretion, accelerate the time at which any Option or
SAR may be exercised, or the time at which a Stock Award may become transferable
or nonforfeitable or the time at which an award of Performance Shares may be
settled. The Administrator shall have complete authority to interpret all
provisions of the Plan; to prescribe the form of Agreements and documents used
in connection with the Plan; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan. The
express grant in the Plan of any specific power to the Administrator or the
Committee shall not be construed as limiting any power or authority of the
Administrator or the Committee. Any decision made, or action taken, by the
Administrator or the Committee in connection with the administration of the Plan
shall be final and conclusive. N


5

--------------------------------------------------------------------------------





either the Administrator nor any member of the Committee shall be liable for any
act done in good faith with respect to the Plan or any Agreement, Option, SAR,
Stock Award or award of Performance Shares. All expenses of administering the
Plan shall be borne by the Company.
Section 3.2    Delegation of Authority. The Committee, in its discretion, may
delegate to a special committee consisting of one or more directors who are also
officers of the Company or the Executive Committee of the Board, all or part of
the Committee’s authority and duties with respect to grants and awards to
individuals who at the time of grant are not, and are not anticipated to become,
either (i) Covered Employees or (ii) persons subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.
Section 3.3    Indemnification. No member of the Board, the Committee, the
Administrator or any employee of the Company or a Subsidiary (each such person,
an “Indemnified Person”) shall be liable for any action taken or omitted to be
taken or any determination made in good faith with respect to the Plan or any
award hereunder. Each Indemnified Person shall be indemnified and held harmless
by the Company against and from (a) any loss, cost, liability or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnified Person in connection with or resulting from any action, suit or
proceeding to which such Indemnified Person may be a party or in which such
Indemnified Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award Agreement and (b) any and all amounts paid
by such Indemnified Person, with the Company’s approval, in settlement thereof,
or paid by such Indemnified Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnified Person, provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to an Indemnified Person to the extent that a court of
competent jurisdiction in a final judgment or other final adjudication, in
either case not subject to further appeal, determines that the acts or omissions
of such Indemnified Person giving rise to the indemnification claim resulted
from such Indemnified Person’s bad faith, fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s Articles of Incorporation or Bylaws. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Indemnified Persons may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such Indemnified Persons or hold them
harmless.
Article IV
ELIGIBILITY
Any Nonemployee Director and any employee of the Company or a Subsidiary
(including a corporation that becomes a Subsidiary after the adoption of the
Plan) who the Administrator, in its sole discretion, determines has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or a Subsidiary shall be eligible to participate in the
Plan.


6

--------------------------------------------------------------------------------





Article V
STOCK SUBJECT TO PLAN; AWARD LIMITATIONS
Section 5.1    Sources of Shares Issued. Share of Common Stock issued under the
Plan may be original issue shares or shares purchased in the open market or
otherwise, all as determined by the Chief Financial Officer of the Company (or
his or her designee), unless otherwise determined by the Administrator.
Section 5.2    Aggregate Limit. Subject to adjustment as provided in Article XI,
the total number of shares of Common Stock that shall be available for issuance
under the Plan pursuant to Awards made on and after March 21, 2014 is
40,000,000.
Section 5.3    Awards Made and Plan Terms in Effect Prior to the Effective Date.
Any awards made under the Plan before the Effective Date shall remain in full
force and effect.
Section 5.4    Share Counting. The Administrator may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting and make
adjustments in the number of shares of Common Stock available under Section 5.2
if the number of shares of Common Stock actually delivered to a Participant
differs from the number of shares of Common Stock previously counted in
connection with an award to the Participant, subject, however, to the following:
(i)    Common Stock subject to an award (whether granted under the Plan before
or after the Effective Date) that is canceled, expired, forfeited, settled in
cash or is otherwise terminated without a delivery of Common Stock to the
Participant will again be available for award under the Plan.
(ii)    Common Stock that is withheld in payment of the exercise price of an
Option or in payment of withholding taxes relating to an award shall be deemed
to constitute Common Stock delivered to the Participant and shall not be
available for awards under the Plan.
(iii)    Upon the exercise of an Option or if a SAR is settled with Common
Stock, the total number of shares of Common Stock subject to the Option or SAR
(as the case may be) shall be deemed delivered to the Participant (regardless of
the number of shares of Common Stock actually paid to the Participant) and shall
not be available for awards under the Plan.
(iv)    Shares of Common Stock issued in settlement of a Deferred Stock Benefit,
and the shares of Common Stock subject to the Option, Stock Award or Performance
Share award (or portion thereof) with respect to which such Deferred Stock
Benefit was earned or elected, shall be counted toward the limitation in Section
5.2 only once (even in the case of shares subject to a Stock Award that are
cancelled in connection with the Deferred Stock Benefit); provided, however,
that shares of Common Stock issued in settlement of a Deferred Stock Benefit
that constitute earnings on deferred or forfeited shares of Common Stock shall
be counted separately toward such limitation.
Section 5.5    Award Limitations-Employees. Notwithstanding any other provision
of the Plan to the contrary, in no event shall any Participant who is an
employee of the Company or a Subsidiary receive in any Fiscal Year, subject to
adjustment as provided in Article XI:
(i)    an award of Options with respect to more than 2,000,000 shares of Common
Stock; provided, however, that in connection with the Participant’s commencement
as an employee, the Participant may be granted Options with respect to up to an
additional 1,000,000 shares of Common Stock, which shall not count against the
foregoing Fiscal Year limit;


7

--------------------------------------------------------------------------------





(ii)    an award of SARs with respect to more than 1,500,000 shares of Common
Stock; provided, however, that in connection with the Participant’s commencement
as an employee, the Participant may be granted SARs with respect to up to an
additional 1,000,000 shares of Common Stock, which shall not count against the
foregoing Fiscal Year limit;
(iii)    a Stock Award that will become vested or transferable based on
performance objectives described in Section 8.3 with respect to more than
600,000 shares of Common Stock; or
(iv)    Performance Shares with respect to more than 600,000 shares of Common
Stock.
Section 5.6    Award Limitations-Nonemployee Directors. Notwithstanding any
other provision of the Plan to the contrary, in no event shall the grant date
value of awards granted under the Plan during any Fiscal Year to any Participant
who is a Nonemployee Director exceed $500,000.
Article VI
OPTIONS
Section 6.1    Award. The Administrator will designate each Participant to whom
an Option is to be granted and will specify the terms of the Option, including
the vesting schedule, whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option, and the number of shares of Common Stock covered by
such awards.
Section 6.2    Option Price. The price per share for Common Stock purchased on
the exercise of an Option shall be determined by the Administrator on the date
of grant, but shall not be less than the Fair Market Value on the date the
Option is granted.
Section 6.3    Maximum Option Period. The maximum period in which an Option may
be exercised shall be determined by the Administrator on the date of grant,
except that no Option shall be exercisable after the expiration of ten years
from the date such Option was granted. The terms of any Option may provide that
it is exercisable for a period less than such maximum period.
Section 6.4    Ten Percent Shareholders. Notwithstanding Sections 6.2 and 6.3,
no Incentive Stock Option shall be granted to any individual who, at the date of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Subsidiary unless the exercise price
per share of such Option is at least 110% of the Fair Market Value per share of
Common Stock at the date of grant and the Option expires no later than five
years after the date of grant.
Section 6.5    Limit for Incentive Stock Options. The aggregate Fair Market
Value (determined as of the time the Option is granted) of all shares of Common
Stock with respect to which Incentive Stock Options are first exercisable by a
Participant in any calendar year may not exceed $100,000.
Section 6.6    Exercise. Subject to the other provisions of the Plan and the
applicable Agreement, an Option may be exercised in whole at any time or in part
from time to time at such times and in compliance with such requirements as the
Administrator shall determine. An Option granted under the Plan may be exercised
with respect to any number of whole shares less than the full number for which
the Option could be exercised. A partial exercise of an Option shall not affect
the right to exercise the Option from time to time in accordance with the Plan
and the applicable Agreement with respect to the remaining shares subject to the
Option. The exercise of an Option shall result in the termination of any
Corresponding SAR to the extent of the number of shares with respect to which
the Option is exercised.


8

--------------------------------------------------------------------------------





Section 6.7    Payment. Unless otherwise provided by the Agreement, payment of
the Option price shall be made in cash or a cash equivalent acceptable to the
Administrator (including “cashless exercise” arrangements). If the Agreement
provides, payment of all or part of the Option price may be made by surrendering
shares of Common Stock to the Company (by attestation of ownership or actual
delivery of one or more certificates). If Common Stock is used to pay all or
part of the Option price, the sum of the cash and cash equivalent and the Fair
Market Value (determined as of the day preceding the date of exercise) of the
shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.
Section 6.8    Disposition of Stock. A Participant shall notify the Company of
any sale or other disposition of Common Stock acquired pursuant to an Option
that was an Incentive Stock Option if such sale or disposition occurs (i) within
two years of the grant of an Option or (ii) within one year of the issuance of
the Common Stock to the Participant. Such notice shall be in writing and
directed to the Secretary of the Company.
Article VII
SARS
Section 7.1    Award. The Administrator will designate each Participant to whom
SARs are to be granted and will specify the number of shares covered by such
awards; provided, however, no Participant may be granted Corresponding SARs
(under all incentive plans of the Company and its affiliates) that are related
to Incentive Stock Options which are first exercisable in any calendar year for
stock having an aggregate Fair Market Value (determined as of the date the
related Option is granted) that exceeds $100,000.
Section 7.2    Initial Value. The Initial Value of an SAR shall be determined by
the Administrator on the date of grant, but shall not be less than the Fair
Market Value on the date the SAR is granted.
Section 7.3    Maximum SAR Period. The term of each SAR shall be determined by
the Administrator on the date of grant, except that no Corresponding SAR shall
have a term of more than ten years from the date such related Option was granted
(or, if Section 6.4 applies, five years from such date of grant).
Section 7.4    Exercise. Subject to the other provisions of the Plan and the
applicable Agreement, a SAR may be exercised in whole at any time or in part
from time to time at such times and in compliance with such requirements as the
Administrator shall determine; provided, however, that a Corresponding SAR may
be exercised only to the extent that the related Option is exercisable and only
when the Fair Market Value exceeds the option price of the related Option. A SAR
granted under the Plan may be exercised with respect to any number of whole
shares less than the full number for which the SAR could be exercised. A partial
exercise of a SAR shall not affect the right to exercise the SAR from time to
time in accordance with the Plan and the applicable Agreement with respect to
the remaining shares subject to the SAR. The exercise of a Corresponding SAR
shall result in the termination of the related Option to the extent of the
number of shares with respect to which the SAR is exercised.


9

--------------------------------------------------------------------------------





Section 7.5    Settlement. At the Administrator’s discretion, the amount payable
as a result of the exercise of a SAR may be settled in cash, Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of a SAR but a cash payment will be made in lieu thereof.
Article VIII
STOCK AWARDS
Section 8.1    Award. The Administrator will designate each Participant to whom
a Stock Award is to be made and will specify the number of shares of Common
Stock covered by such awards. Stock Awards may be shares of Common Stock or
units representing shares of Common Stock.
Section 8.2    Vesting. A Participant’s rights in a Stock Award shall be
forfeitable or otherwise restricted for such period of time, if any, or subject
to such conditions as may be set forth in the Agreement. The period of
restriction of a Stock Award granted to a Participant who is not an Outside
Director shall be at least three years; provided, however, that the minimum
period of restriction for such Participant shall be at least one year in the
case of a Stock Award that will become transferable and nonforfeitable on
account of the satisfaction of performance objectives prescribed by the
Administrator.
Section 8.3    Performance Objectives. In accordance with Section 8.2, the
Administrator may prescribe that Stock Awards will become vested or transferable
or both based on performance objectives. Performance objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of a Subsidiary, division,
department, region or function within the Company or a Subsidiary. Performance
objectives may be made relative to the performance of other corporations.
Performance objectives applicable to any award to a Covered Employee shall be
based on specified levels of or change in one or more of the following criteria:
(i) the Company’s net income or pre-tax earnings, (ii) the Company’s net income
or pre-tax earnings in relation to non-cash beginning assets (beginning assets
less beginning cash and short-term investments), (iii) the achievement by the
Company, a Subsidiary or an operating unit of stated objectives with respect to
profitability, return on equity, earnings per share, total earnings, return on
capital or return on assets, (iv) the Fair Market Value of Common Stock, (v)
revenues, (vi) total stockholder return, (vii) operating earnings or margin,
(viii) economic profit or value created, (ix) strategic business criteria
consisting of one or more objectives based on meeting specified goals relating
to market share or penetration, geographic business expansion, cost targets,
customer or employee satisfaction, human resources management, diversity,
employee health, employee safety, productivity, supervision of litigation or
information technology or acquisitions or divestitures of subsidiaries,
affiliates or joint ventures, (x) inventory, inventory turns or inventory
shrinkage, (xi) receivables turnover, (xii) stocking and other labor hours,
(xiii) markdowns or (xiv) any combination of the foregoing. If the Administrator
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances (including those events and
circumstances described in Article XI) render the performance objectives
unsuitable, the Administrator may in its discretion modify such performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Administrator deems appropriate and equitable, except in the
case of a Covered Employee to the extent that such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code. No payments will be made with respect to Stock Awards subject to
performance objectives unless, and then only to the extent that, the
Administrator certifies that stated performance objectives have been achieved.
Section 8.4    Shareholder Rights. Prior to their forfeiture in accordance with
the terms of the applicable Agreement, a Participant will have all rights of a
shareholder with respect to a Stock Award c


10

--------------------------------------------------------------------------------





onsisting of shares of Common Stock, including the right to receive dividends
and vote the shares, unless such rights are limited by the terms of the
applicable Agreement; provided, however, that during such period (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of shares of Common Stock granted pursuant to or represented by a Stock
Award, (ii) the Company shall retain custody of the shares of Common Stock
granted pursuant to or represented by a Stock Award, and (iii) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each Stock Award. The limitations set forth in the preceding sentence shall not
apply after the shares of Common Stock granted under or represented by the Stock
Award are transferable and are no longer forfeitable.
Article IX
PERFORMANCE SHARE AWARDS
Section 9.1    Award. The Administrator will designate each Participant to whom
an award of Performance Shares is to be made and will specify the number of
shares of Common Stock covered by such awards.
Section 9.2    Earning the Award. The Administrator, on the date of the grant of
an award, shall prescribe that the Performance Shares, or portion thereof, will
be earned, and the Participant will be entitled to receive payment pursuant to
the award of Performance Shares, only upon the satisfaction of performance
objectives and such other criteria as may be prescribed by the Administrator
during a performance measurement period of at least one year. Performance
objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of a
Subsidiary, division, department, region or function within the Company or a
Subsidiary. Performance objectives may be made relative to the performance of
other corporations. Performance objectives applicable to any award of
Performance Shares to a Covered Employee shall be based on specified levels of
or change in one or more of the following criteria: (i) the Company’s net income
or pre-tax earnings, (ii) the Company’s net income or pre-tax earnings in
relation to non-cash beginning assets (beginning assets less beginning cash and
short-term investments), (iii) the achievement by the Company, a Subsidiary or
an operating unit of stated objectives with respect to profitability, return on
equity, earnings per share, total earnings, return on capital or return on
assets, (iv) the Fair Market Value of Common Stock, (v) revenues, (vi) total
stockholder return, (vii) operating earnings or margin, (viii) economic profit
or value created, (ix) strategic business criteria consisting of one or more
objectives based on meeting specified goals relating to market share or
penetration, geographic business expansion, cost targets, customer or employee
satisfaction, human resources management, diversity, employee health, employee
safety, productivity, supervision of litigation or information technology or
acquisitions or divestitures of subsidiaries, affiliates or joint ventures, (x)
inventory, inventory turns or inventory shrinkage, (xi) receivables turnover,
(xii) stocking and other labor hours, (xiii) markdowns or (xiv) any combination
of the foregoing. If the Administrator determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
(including those events and circumstances described in Article XI) render the
performance objectives unsuitable, the Administrator may in its discretion
modify such performance objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Administrator deems appropriate and
equitable, except in the case of a Covered Employee to the extent that such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. No payments will be made with respect to
Performance Shares unless, and then only to the extent that, the Administrator
certifies that stated performance objectives have been achieved.


11

--------------------------------------------------------------------------------





Section 9.3    Payment. In the discretion of the Administrator, the amount
payable when an award of Performance Shares is earned may be settled in cash, by
the issuance of Common Stock or a combination of cash and Common Stock. A
fractional share shall not be deliverable when an award of Performance Shares is
earned, but a cash payment will be made in lieu thereof. The Administrator may,
at or after the date of award of Performance Shares, provide for the payment of
contingent dividends or dividend equivalents to the holder thereof either in
cash or in additional shares of Common Stock, provided such dividends or
dividend equivalents shall be paid to the Participant only if the Performance
Shares with respect to which such dividends or dividend equivalents are payable
are earned by the Participant.
Article X
PROVISIONS APPLICABLE TO AWARDS GENERALLY
Section 10.1    Recoupment of Awards. The Administrator may require in any
Agreement that any current or former Participant reimburse the Company for all
or any portion of any award, terminate any outstanding, unexercised, unexpired
or unpaid award, rescind any exercise, payment or delivery pursuant to an award
or recapture any shares of Common Stock (whether restricted or unrestricted) or
proceeds from the Participant’s sale of shares of Common Stock issued pursuant
to an award made under the Plan to the extent required by any recoupment or
clawback policy adopted by the Administrator in its discretion or to comply with
the requirements of any applicable laws.
Section 10.2    Limits on Transfer. No right or interest of a Participant in any
unexercised or restricted award issued under the Plan may be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a Subsidiary, or shall be subject to any lien, obligation, or liability of
such Participant to any other party other than the Company or a Subsidiary. No
unexercised or restricted award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution.
Section 10.3    Share Certificates. All certificates for Common Stock or other
securities of the Company delivered under the Plan pursuant to any award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Administrator may deem advisable under the Plan, the
applicable Award Agreement or the rules, regulations and other requirements of
the Securities and Exchange Commission, the New York Stock Exchange or any other
stock exchange or quotation system upon which such Common Stock or other
securities are then listed or reported and any applicable federal or state laws,
and the Administrator may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any other provision of this Plan to the contrary, the Company may elect to
satisfy any requirement under this Plan for the delivery of stock certificates
through the use of book-entry.
Section 10.4    Acceleration upon a Change in Control. Except as otherwise
provided in the Agreement, upon termination of an employee Participant’s
employment by the Company without Cause, or by an employee Participant for Good
Reason, within a period of one year following the occurrence of a Change in
Control, all outstanding Options and SARs held by such Participant shall become
fully exercisable and all restrictions and performance conditions on outstanding
Stock Awards and awards of Performance Shares held by such Participant shall
lapse. To the extent that this provision causes Incentive Stock Options to
exceed the $100,000 limitation set forth in Section 6.5, the excess Options
shall be deemed to be Non-Qualified Stock Options.
Section 10.5    Acceleration for Other Reasons. The Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options or SARs shall become fully or partially exercisable, or that all or a
part of the restrictions and performance conditions on all or a portion of any o


12

--------------------------------------------------------------------------------





utstanding Stock Awards and Performance Shares shall lapse, in either case, as
of such date as the Committee may, in its sole discretion, declare. The
Committee may discriminate among Participants and among awards granted to a
Participant in exercising its discretion pursuant to this Section 10.5. To the
extent that this provision causes Incentive Stock Options to exceed the $100,000
limitation set forth in Section 6.5, the excess Options shall be deemed to be
Non-Qualified Stock Options.
Section 10.6    Effect of Acceleration. If an award is accelerated under the
Plan, the Committee may, in its sole discretion, provide (i) that the award will
expire after a designated period of time after such acceleration to the extent
not then exercised, (ii) that the award will be settled in cash rather than
Common Stock, (iii) that the award will be assumed by another party to the
transaction giving rise to the acceleration or otherwise be equitably converted
in connection with such transaction, or (iv) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.
Section 10.7    Termination of Employment. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Company to one of its Parents or Subsidiaries, transfers from
a Subsidiary to the Company, or transfers from one Subsidiary to another
Subsidiary, or (ii) in the discretion of the Committee as specified at or prior
to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Subsidiary. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company or a
Subsidiary for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.
Section 10.8    Form of Payment for Awards. Subject to the terms of the Plan and
any applicable law or Agreement, payments or transfers to be made by the Company
or a Subsidiary on the grant or exercise of an award may be made in such form as
the Committee determines at or after the time of grant, including without
limitation, cash, Common Stock, other awards, or other property, or any
combination, and may be made in a single payment or transfer, in installments,
or on a deferred basis.
Article XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK
In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the limitations under Sections 5.2
and 5.5 shall be adjusted proportionately, and the Committee shall adjust
Options, SARs, Performance Shares, Stock Awards and Deferred Stock Benefits to
preserve the benefits or potential benefits of such awards. Action by the
Committee may include: (i) adjustment of the number and kind of shares which may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding awards; (iii) adjustment of the exercise price of
outstanding awards; and (iv) any other adjustments that the Committee determines
to be equitable. Without limiting the foregoing, in the event a stock dividend
or stock split is declared upon the Common Stock, the authorization limits under
Sections 5.2 and 5.5 shall be increased proportionately, and the shares of
Common Stock then subject to each Option, SAR, Performance Share, Stock Award
and Deferred Stock Benefit shall be increased proportionately without any change
in the aggregate purchase price therefor.


13

--------------------------------------------------------------------------------





The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares that may be granted or distributed under the Plan; the per
individual limitations on the number of shares for which Options, SARs,
Performance Shares and Stock Awards may be granted; or the terms of outstanding
Stock Awards, Options, Performance Shares or SARs or undistributed Deferred
Stock Benefits.
The Committee may make Stock Awards and may grant Options, SARs, and Performance
Shares in substitution for similar awards held by an individual who becomes an
employee of the Company or a Subsidiary in connection with a transaction
described in the first paragraph of this Article XI. Notwithstanding any
provision of the Plan (other than the limitation of Section 5.2), the terms of
such substituted awards shall be as the Committee, in its discretion, determines
is appropriate.
Article XII
COMPLIANCE WITH LAW AND
APPROVAL OF REGULATORY BODIES
No Option or SAR shall be exercisable, no Common Stock shall be issued, no
shares of Common Stock shall be delivered, and no payment shall be made under
the Plan except in compliance with all applicable federal and state laws and
regulations (including, without limitation, withholding tax requirements), any
listing agreement to which the Company is a party, and the rules of all domestic
stock exchanges on which the Company’s shares may be listed. The Company shall
have the right to rely on an opinion of its counsel as to such compliance. Any
share certificate issued to evidence Common Stock when a Stock Award is granted,
a Performance Share is settled or for which an Option or SAR is exercised may
bear such legends and statements as the Administrator may deem advisable to
assure compliance with federal and state laws and regulations. No Option or SAR
shall be exercisable, no Stock Award or Performance Share shall be granted, no
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under the Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.
Article XIII
GENERAL PROVISIONS
Section 13.1    Effect on Employment and Service. Neither the adoption of the
Plan, its operation, nor any documents describing or referring to the Plan (or
any part thereof), shall confer upon any individual any right to continue in the
employ or service of the Company or a Subsidiary or in any way affect any right
and power of the Company or a Subsidiary to terminate the employment or service
of any individual at any time with or without assigning a reason therefor.
Section 13.2    Unfunded Plan. The Plan, insofar as it provides for grants,
shall be unfunded, and the Company shall not be required to segregate any assets
that may at any time be represented by grants under the Plan. Any liability of
the Company to any person with respect to any grant under the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.


14

--------------------------------------------------------------------------------





Section 13.3    Rules of Construction. Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference. The
reference to any statute, regulation, or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.
Section 13.4    No Rights to Awards. No Participant or any eligible participant
shall have any claim to be granted any award under the Plan, and neither the
Company nor the Committee is obligated to treat Participants or eligible
participants uniformly.
Section 13.5    No Shareholder Rights. Subject to Section 8.4, no award gives
the Participant any of the rights of a shareholder of the Company unless and
until shares of Common Stock are in fact issued to such person in connection
with such award.
Section 13.6    Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount up to the maximum statutory rate to satisfy federal,
state, local and foreign taxes (including the Participant’s FICA obligation)
with respect to any taxable event arising as a result of the Plan. With respect
to withholding required upon any taxable event under the Plan, the Committee
may, at the time the award is granted or thereafter, require or permit that any
such withholding be satisfied, in whole or in part, by withholding from the
award shares of Common Stock having a Fair Market Value on the date of
withholding equal to an amount up to the maximum statutory rate, all in
accordance with such procedures as the Administrator establishes.
Section 13.7    Foreign Employees. In order to facilitate the making of any
award under the Plan, the Administrator may provide for such special terms for
awards to Participants who are foreign nationals or who are employed by the
Company or any Subsidiary outside of the United States of America as the
Administrator may consider necessary or appropriate to accommodate differences
in local law, tax policy or custom. Moreover, the Administrator may approve such
supplements to or amendments, restatements or alternative versions of the Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of the Plan as in effect for any other purpose, and the
Corporate Secretary or other appropriate officer of the Company may certify any
such document as having been approved and adopted in the same manner as the
Plan. No such special terms, supplements, amendments or restatements, however,
shall include any provisions that are inconsistent with the terms of the Plan as
then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.
Section 13.8    Severability. If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or award, or would disqualify the Plan or any award under
any law deemed applicable by the Administrator, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of the Plan or the award, such
provision shall be construed or deemed stricken as to such jurisdiction, person
or award and the remainder of the Plan and any such award shall remain in full
force and effect.
Section 13.9    Compliance with Code Section 409A. The Plan is intended to
comply with Section 409A of the Code. Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent. For each award intended to comply with the
short-term deferral exception provided for under Section 409A of the Code, the
related Award Agreement shall provide that such award shall be paid out by the
later of (a) the 15th day of the third month following the Participant’s first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture or (b) the 15th day of the third month following the end of the
Company’s first taxable year in which the award is no longer subject to a
substantial risk of forfeiture. To the extent that the Administrator determines
that a


15

--------------------------------------------------------------------------------





Participant would be subject to the additional 20% tax imposed on certain
deferred compensation arrangements pursuant to Section 409A of the Code as a
result of any provision of any award, to the extent permitted by Section 409A of
the Code, such provision shall be deemed amended to the minimum extent necessary
to avoid application of such additional tax. The Committee shall determine the
nature and scope of such amendment. To the extent required by Section 409A of
the Code, any payment under the Plan made in connection with the separation from
service of a “specified employee” (within the meaning of Section 409A of the
Code) of an award that is deferred compensation that is subject to Section 409A
of the Code shall not be made earlier than six (6) months after the date of such
separation from service.
Section 13.10    Governing Law. To the extent not governed by federal law, the
Plan and all Agreements shall be construed in accordance with and governed by
the laws of the State of North Carolina.
Article XIV
AMENDMENT, MODIFICATION, AND TERMINATION
Section 14.1    Amendment, Modification, and Termination. The Committee may, at
any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that the Committee may condition any
amendment or modification on the approval of shareholders of the Company if such
approval is necessary or deemed advisable with respect to tax, securities or
other applicable laws, policies or regulations.
Section 14.2    Awards Previously Granted. At any time and from time to time,
the Committee may amend, modify or terminate any outstanding award without
approval of the Participant; provided, however:
(i)    subject to the terms of the applicable Agreement, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such award determined as if the award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination;
(ii)    the original term of an Option or SAR may not be extended; and
(iii)    without the further approval of the shareholders of the Company, (A) no
amendment or modification of an Option or SAR shall reduce the Option exercise
price or the Initial Value of the SAR, (B) no Option or SAR shall be cancelled
in exchange for cash, other awards or Options or SARs having a lower Option
exercise price or SAR Initial Value and (C) no amendment or modification may
increase the dollar limitation in Section 5.6. For avoidance of doubt, clauses
(A) and (B) of this Section 14.2(iii) are intended to prohibit the repricing of
“underwater” Options and SARs, except as otherwise expressly permitted by the
anti-dilution provision in Article XI.
Section 14.3    Compliance with Code Section 409A. The Plan is intended to
comply with Section 409A of the Code. Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent. For each award intended to comply with the
short-term deferral exception provided for under Section 409A of the Code, the
related Agreement shall provide that such award shall be paid out by the later
of (a) the 15th day of the third month following the Participant’s first taxable
year in which the award is no longer subject to a substantial risk of forfeiture
or (b) the 15th day of the third month following the end of the Company’s first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture. To the extent the Administrator determines that a Participant would
be subject to the additional 20% tax imposed on certain deferred compensation
arrangements pursuant to S


16

--------------------------------------------------------------------------------





ection 409A of the Code as a result of any provision of any award, to the extent
permitted by Section 409A of the Code, such provision shall be deemed amended to
the minimum extent necessary to avoid application of such additional tax. The
Administrator shall determine the nature and scope of such amendment. To the
extent required by Section 409A of the Code, any payment under the Plan made in
connection with the separation from service of a “specified employee” (within
the meaning of Section 409A of the Code) of an award that is deferred
compensation that is subject to Section 409A of the Code shall not be made
earlier than six (6) months after the date of such separation from service.
Article XV
PRE-2008 MANDATORY DEFERRAL OF STOCK AWARDS
Section 15.1    Deferred Stock Benefits. A Deferred Stock Benefit was earned by
a Participant who was an employee of the Company or a Subsidiary and whose
applicable employee remuneration, as defined in Code Section 162(m)(4), exceeded
the limit in Code Section 162(m)(1) prior to January 1, 2009. Such Deferred
Stock Benefit consists of a credit equal to the portion of a Stock Award or an
award of Performance Shares that, pursuant to procedures established by the
Administrator, was forfeited because its vesting or transferability, or its
settlement, prior to January 1, 2009 would have caused the limit in Code Section
162(m)(1) to be exceeded. Deferred Stock Benefits were credited to a Deferred
Stock Account and are credited with earnings as described in Section 15.2.
Deferred Stock Benefits may not be assigned by a Participant.
Section 15.2    Dividends. A Deferred Stock Account shall be credited with any
dividends that would have been paid on the whole shares of Common Stock credited
to the Deferred Stock Account. A Deferred Stock Account shall be credited with
the number of whole and fractional shares of Common Stock that a Participant
could have purchased with such dividends based on the Fair Market Value on the
day before such dividends are credited to the account. The Deferred Stock
Account shall be credited as of the day that dividends are paid on the Common
Stock.
Section 15.3    Distributions. Deferred Stock Benefits will be paid to a
Participant who is an employee of the Company or a Subsidiary in a single sum no
later than the last day of the Company’s Fiscal Year in which the distribution
would not result in the Participant’s applicable employee remuneration, as
defined in Code Section 162(m)(4), to exceed the limit in Code Section
162(m)(1). A Deferred Stock Benefit shall be distributed in shares of Common
Stock, and cash in lieu of fractional shares, equal to the number of whole and
fractional shares of Common Stock credited to the Participant’s Deferred Stock
Account on the last day of the month preceding the month of distribution.
Section 15.4    Beneficiaries. A Participant may designate one or more
beneficiaries, on a form acceptable to the Administrator or its designee, to
receive the Participant’s Deferred Stock Benefits in the event of the
Participant’s death. If there is no valid designation by the Participant, or if
the designated beneficiary fails to survive the Participant or otherwise fails
to take the benefit, the Participant’s beneficiary is the first of the following
who survives the Participant: a Participant’s spouse (the person legally married
to the Participant at the time of the Participant’s death), the Participant’s
children in equal shares, and the Participant’s estate.


17

--------------------------------------------------------------------------------





Section 15.5    Termination of Mandatory Deferrals. Notwithstanding any contrary
provision of the Plan, no Participant shall earn a Deferred Stock Benefit under
the Plan with respect to any Stock Award or award of Performance Shares
outstanding or awarded on and after January 1, 2009.


Article XVI
DURATION OF PLAN
No Stock Award, Performance Share award, Option or SAR may be granted under the
Plan after March 20, 2024. Stock Awards, Performance Shares awards, Options and
SARs granted before that date shall remain valid in accordance with their terms.
The Plan shall remain in effect with respect to Deferred Stock Benefits until
all Deferred Stock Accounts have been distributed in full, unless sooner
terminated in accordance with Article XIV.




18